DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,10,12-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S Patent No. 6041790) in view of Thomas et al. (U.S Pub. No. 20110271972), Clarke et al. (U.S Pub. No. 20130112216) and White et al. (U.S Pub. No. 20090288671).
Regarding claim 1, Smith discloses a flavor delivery article comprising:
a substantially rod-shaped carrier element formed of gathered cellulose acetate web (column 2, lines 10-18 and figs. 2-6);
a wrapping element surrounding at least a portion of the carrier element,  
a first flavor material comprising at least a tobacco extract included in the carrier element (column 2, lines 1-5).
Smith does not expressly discloses the wrapping element is adhesively secured to the rod-shaped element.  In the wrapper art, Thomas discloses a wrapping element surrounding at 
Smith discloses various capsules of flavor material are in the carrier element and flavor material can be selected from any number of known materials (column 2, lines 1-43).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Smith suggests a second flavor material that is different from the first flavor material included in the carrier element.  Smith does not expressly disclose a second flavor material that is different from the first flavor material included in both of the carrier element and the wrapping element.  Thomas discloses a second flavor material that is different from the first flavor material included in one or both of the carrier element and the wrapping element [0045].
Since Smith discloses the flavor can be in the form of breakable capsule, it would have been obvious that the flavor delivery article is capable of being adapted for the intended use of separate delivery of the first flavor material and the second flavor material to the mouth of a user under mouth conditions in the absence of combustion or other external heating.  For instance, one of the ways the flavor material in form of microcapsule on the wrapping element (as taught by Thomas [0045]) can be delivered to a user when the user’s lips/tongue contacts the wrapping element; separately the first flavor material in a breakable capsule can be delivered to the mouth of a user when the capsule is broken and the flavor material travels to the mouth of a user in the absence of combustion or other external heating through inhaling.
2 to about 60 g/m2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tipping material as the wrapping element with the basis weight disclosed by White.  
Regarding claim 2, as presented above, the carrier comprises gathered cellulose acetate web can be considered as a filter material.  
Regarding claim 3, Smith discloses an embodiment where in the carrier comprises a plurality of segments (see figs. 1 and 3 and column 2, lines 28-43).  Thomas also discloses an embodiment wherein the carrier comprises a plurality of segments [0081].  
Regarding claim 4, Smith discloses the first flavor material is present in one of the segments (see figs. 1-4).  Thomas discloses the first flavor material is present in one of the segments [0028] and [0081].  
Regarding claim 5, Smith discloses the flavor material is in two or more segments (see figs. 1-3 and column 2, lines 28-43).  Thomas also suggests the flavor material is in two or more segments [0024] and [0082].  
Regarding claim 6, since Thomas discloses the carrier can have a plurality of segments [0081] and the carrier can have a number of flavoring agents [0024] [0028] [0045].  Therefore, it would have been obvious to one of ordinary skill in the art to construct a carrier wherein the flavor is present inPage 2 of 8 WBD (US) 45395159v1Appl. No.: 14/848,818 Attny. Docket No.: R609989 12050US.1 (0805.8)Reply to Office Action Dated: January 11, 2019one of the segments, and the second flavor material is present in another of the-segments of the carrier.  
Regarding claim 7, Thomas discloses a first segment surrounds a second segment [0081].  

Regarding claim 12, as explained above, the article is capable for the intended use wherein the mouth condition is moisture, and the delivery article is capable of being adapted for flavor delivery through contact with moisture in the mouth.  
Regarding claim 13, as explained above, the article is capable for the intended use wherein the mouth condition is heat, and the delivery article is capable of being adapted for flavor delivery through body heat provided in the mouth.  
Regarding claim 14, as explained above, the article is capable for the intended use wherein the mouth condition is chewing, and the delivery article is capable of being adapted for flavor delivery when subject to mechanical force provided by teeth.  
Regarding claim 15, Smith also discloses the article the flavor deliveryPage 3 of 8 WBD (US) 45395159v1Appl. No.:14/848,818Attny. Docket No.: R609989 12050US.1 (0805.8)Reply to Office Action Dated: January 11, 2019article has a first end and a second end wherein each end is capable of releasing flavor material when subject to mouth conditions (see figs. 1-6). Thomas also discloses an embodiment wherein the flavor deliveryPage 3 of 8 WBD (US) 45395159v1Appl. No.:14/848,818Attny. Docket No.: R609989 12050US.1 (0805.8)Reply to Office Action Dated: January 11, 2019article has a first end and a second end (see fig. 1) and [0045], and wherein subjecting the first end to mouth conditions releases one of the first flavor material and the second flavor material, and subjecting the second end to mouth conditions releases the other of the first flavor material and the second flavor material.  
Regarding claim 16, Smith discloses the carrier is porous and that the delivery article can deliver the flavorant to the user when air is drawn through the device (column 1, lines 8-12).  Furthermore, the carrier of Thomas is considered to be porous since air can pass through it, 
Regarding claims 17-18. Smith discloses the capsule is breakable capsule (column 1, lines 65-67 and column 4, lines 26-37).  Thomas discloses at least one of the first flavor material and the second flavor material is microencapsulated [0028] [0045].  
Regarding 21, Smith discloses Thomas discloses the carrier can act as a substrate (corresponding to the flavor material is absorbed in the carrier element) [0024] and the flavors can also be contained within a microcapsule (corresponding to the claimed breakable capsule) [0028]; Thomas also discloses glycerin can be absorbed in the carrier element.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive to the arrangement wherein the first flavor material is absorbed in the carrier element, and wherein the second flavor material is contained within a breakable capsule that is positioned within the article.  
Regarding claim 22, Smith discloses the article comprises a filter adjacent an end of the carrier element wherein the breakable capsule is positioned within the filter material (figs. 5-6)Thomas discloses the article comprises a filter adjacent an end of the carrier element, and wherein the breakable capsule is positioned within the filter material [0045].  
Regarding claim 23, Smith discloses the article comprises a tipping paper (see figs 1-6). Thomas discloses the article comprises a tipping paper (see figs 1-2 and 5).  It would have been obvious to one of ordinary skill in the art that the tipping material with the basis weight (as disclosed by White) overlapping with the claimed range is capable of being adapted to substantially prevent the first flavor material from escaping prior to use of the article.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S Patent No. 6041790) in view of Thomas et al. (U.S Pub. No. 20110271972), Clarke et al. (U.S Pub. No. 20130112216) and White et al. (U.S Pub. No. 20090288671) and further in view of Neumann et al. (U.S Patent No. 5133368).  Smith does not expressly disclose of the use .
Response to Arguments
Applicant’s arguments filed 12/15/2021 have been considered but are moot in view of the current rejection.
Applicant essentially argues that Smith discloses the flavor is released by air passing through the device so that use thereof is similar to drawing on a cigarette, Smith further teaches that its capsules are breakable when the device “is grasped and squeezed between the fingers at the location of the capsule 40 until the capsule ruptures or breaks and releases the flavorant into the rod substrate.” and the Office cannot rely on Smith for teaching a second flavor material because Thomas is directed to a traditional or at least Heat-Not-Burn smoking article and is not analogous art.  In response to applicant's argument that Smith is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Smith is relied upon for the teaching of having microcapsulated flavorant on wrapping material of a flavor delivery article (not the heating of the article); therefore the reference of Smith is reasonably pertinent to the particular problem with which the applicant was concerned or in the field of applicant’s endeavor.
Applicant further essentially argues that Thomas relies on heat from combustion to deliver a flavor material to the mouth of the user and particularly in the interview conducted on 11/8/2021, Applicant believes that the flavors enhanced by capsule or microcapsule of Thomas cannot be delivered without physically breaking/crushing the breakable capsule.  This argument 
Regarding claim 15, Applicant essentially argues that the preferred embodiment of Smith has a mouth end; therefore, Smith in no way teaches or suggests first and second mouth ends subjecting them to a mouth condition.  This argument is not persuasive because, although Smith has a preferred end as a mouth end, the article of Smith is capable of delivering flavor to a user from the other end also.  For instance, a user can place mouth on either side (19, 17 of fig. 1) to get the flavorant (22) or place mouth on the ends near reference signs 40 and 72 of fig.2 and fig. 4 respectively to receive flavorant from breakable flavor capsules 40 and 72.  Similarly, Thomas also discloses an embodiment wherein the flavor deliveryPage 3 of 8 WBD (US) 45395159v1Appl. No.:14/848,818Attny. Docket No.: R609989 12050US.1 (0805.8)Reply to Office Action Dated: January 11, 2019article has a first end and a second end (see figs. 1-6) and [0045], and wherein subjecting the first end to mouth conditions releases one of the first flavor material and the second flavor material, and subjecting the second end to mouth conditions releases the other of the first flavor material and the second flavor material.
Applicant further argues that the references of White, Clarke and Neumann do not remedy the above alleged deficiencies.  However, as explained above, the alleged deficiencies are met/suggested by the combination of Smith and Thomas.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747